Case 1:19-cv-03820-PGG Document 32 Filed 08/07/19 Page 1of1

LAW OFFICES OF
MICHAEL V. CIBELLA, LLC

546 FIFTH AVENUE OF COUNSEL TO
NEw YORK, NEW YORK 10036 BARATTA, BARATTA, & AIDALA, LLP
SMILEY & SMILEY, LLP
(212) 818-1880
FAX (212) 750-8297 www.CibellaLaw.com

August 7, 2019
VIA ECF

Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square

New York, New York 10007

Re: Duracell U.S. Operations, Inc. v. My Import USA Inc., et al
Case No. 19-cv-3820 (PGG)

Dear Judge Gardephe:

We represent defendant Jian Yang Zhang and write with the consent of all parties
pursuant to Rule 1(E) of Your Honor’s Individual Practice Rules to request that the Pre-
Trial Conference, currently scheduled for August 29, 2019, be re-scheduled, and
respectfully request Thursday, September 12, 2019 or a later date that is convenient for the
Court. This is the first request for an adjournment of the conference.

Notably, all parties have been actively engaged in settlement discussions and
informal discovery since appearing in this action. In this regard, the Court has extended the
time in which all defendants must answer or otherwise respond to the Complaint until
August 30, 2019, the day after the currently scheduled conference. As such, without
responses yet filed with respect to the Complaint, the parties are not in a position to submit
a joint letter seven days prior to the currently scheduled conference per Your Honor’s
Notice of Pre-Trial Conference.

Nevertheless, all parties conferred pursuant to Rule 26 and this Court’s rules on
August 2, 2019, to begin discussing Your Honor’s Civil Case Management Plan and
Scheduling Order, as counsel for co-defendants is out of the country from August 5, 2019
through August 21, 2019, and I am thereafter out of the country from August 21, 2019
through August 29, 2019, and, as such, further unavailable for the Pre-Trial Conference as
currently scheduled.

Thank you for your consideration of this request.

Re

  
 
 

ctfully a Cm ,

Ui Lew V. Cibella, Esq.
cc: All counsel of Record (via ECF)
